Citation Nr: 1231467	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-39 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for foot pain with muscle spasms.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for seborrheic keratosis.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for allergies.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep condition (to include insomnia) due to undiagnosed illness.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hair loss due to undiagnosed illness.  

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for swollen feet and legs due to undiagnosed illness.  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to December 1985, and from September 1986 to December 1991.  She was awarded the Southwest Asia Service Medal with documented service with the United States Army in Southwest Asia from October 17, 1990 to April 15, 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in September 2008.  A statement of the case was issued in August 2009, and a substantive appeal was received in October 2009.  The Veteran had requested a Board hearing in her substantive appeal, but she withdrew her hearing request in May 2012.  

Regarding the matter of service connection for insomnia due to undiagnosed illness, the Board notes that the RO in the May 2008 originally characterized the issue as entitlement to service connection for a sleep condition with snoring due to undiagnosed illness, and addressed it on a de novo basis.  Notably, in her September 2008 notice of disagreement, the Veteran also raised the issue of service connection for insomnia, a matter previously denied by the RO in a January 1998 rating decision, but which also addressed other sleep problems.  Thereafter, in a December 2011 supplemental statement of the case, the RO included insomnia as part and parcel of the claim of service connection for a sleep condition with snoring.  As insomnia and other sleep problems were previously adjudicated and denied, the Board has characterized the issue as whether new and material evidence has been submitted to reopen a service connection claim for a sleep condition, to include insomnia.  

The issues of entitlement to service connection for hair loss (under a merits analysis) and for swollen feet and legs (under a merits analysis) are [addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for bilateral foot pain with muscle spasms was denied by a May 2002 rating decision; a notice of disagreement was not received to initiate an appeal from that determination, nor was new and material evidence received within one year of notice of the decision.  

2.  Evidence received since the May 2002 rating decision is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim of bilateral foot pain with muscle spasms.  

3.  Service connection for seborrheic keratosis was denied by a May 2002 rating decision; a notice of disagreement was not received to initiate an appeal from that determination, nor was new and material evidence received within one year of notice of the decision.  

4.  Evidence received since the May 2002 rating decision is cumulative and redundant, and does not raise a reasonable possibility of substantiating the seborrheic keratosis claim.  

5.  Service connection for allergies was denied by a May 2002 rating decision; a notice of disagreement was not received to initiate an appeal from that determination, nor was new and material evidence received within one year of notice of the decision.  

6.  Evidence received since the May 2002 rating decision is cumulative and redundant, and does not raise a reasonable possibility of substantiating the service connection claim for allergies.  

7.  Service connection for a sleep condition, to include insomnia, was denied by a January 1998 rating decision; a notice of disagreement was not received to initiate an appeal from that determination, nor was new and material evidence received within one year of notice of the decision.  

8.  Evidence received since the January 1998 rating decision is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim for a sleep condition, to include insomnia.  

9.  Service connection for hair loss was denied by a January 1998 rating decision; a notice of disagreement was not received to initiate an appeal from that determination, nor was new and material evidence received within one year of notice of the decision.  

10.  Service connection for swollen feet and legs was denied by a January 1998 rating decision; she withdrew her appeal in the matter in November 1998 correspondence after perfecting an appeal.  Hence, the January 1998 rating decision is final.  

11.  Certain evidence received since the January 1998 rating decision is not cumulative of the evidence of record considered at the time of the January 1998 denial, relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for hair loss and for swollen feet and legs, and raises a reasonable possibility of substantiating the claims.  



CONCLUSIONS OF LAW

1.  Evidence received since the final May 2002 rating decision is not new and material, and the Veteran's claim of entitlement to service connection for bilateral foot pain with muscle spasms is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

2.  Evidence received since the final May 2002 rating decision is not new and material, and the Veteran's claim of entitlement to service connection for seborrheic keratosis is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3.  Evidence received since the final May 2002 rating decision is not new and material, and the Veteran's claim of entitlement to service connection for allergies is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

4.  Evidence received since the January 1998 rating decision is not new and material, and the Veteran's claim of entitlement to service connection for a sleep condition, to include insomnia, is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

5.  New and material evidence has been received since the January 1998 denial of service connection for hair loss and for swollen feet and legs, and the claims of service connection for hair loss and for swollen feet and legs are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Duty to Notify

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Further, the Court issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that decision, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

With regard to the foot pain with muscle spasms, seborrheic keratosis, allergies, and insomnia issues, the Board finds that all required VCAA notice was furnished to the Veteran.  The record shows that in a December 2007 letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to foot pain with muscle spasms, seborrheic keratosis, allergies, and insomnia.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In this case, the RO provided VCAA notice to the Veteran prior to the May 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  The Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims, to include the reasons for the prior denial for the foot pain with muscle spasms, seborrheic keratosis, allergies, and insomnia claims in accordance with Kent.  The letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the foot pain with muscle spasms, seborrheic keratosis, allergies, and insomnia issues.  

In sum, regarding the foot pain with muscle spasms, seborrheic keratosis, allergies, and insomnia issues, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (Reversing prior caselaw imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In light of the favorable decision as it relates to the issues of reopening the Veteran's claims for service connection for hair loss and swollen feet and legs due to undiagnosed illness, no further discussion of VCAA is necessary at this point.  The matter of VCAA compliance with regard to the other issues will be addressed in a future merits decision on that issue after action is undertaken as directed in the remand section of this decision.  

Duty to Assist

VA has obtained service treatment records and postservice VA and private treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran a VA examination in July 2010 (with regard to the issues of foot pain, hair loss, swollen feet and legs, and insomnia).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contented otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the issues addressed on the merits at this time.  It is anticipated that the additional development directed by the Board in the remand section of this decision will fulfill VA's duty to assist the Veteran with the issues addressed in the remand.  

Legal Criteria

Claims which are the subject of prior final determinations may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).  

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Bilateral Foot Pain with Muscle Spasms

Here, the Veteran seeks to reopen a claim for service connection for bilateral foot pain with muscle spasms, denied by a rating decision in May 2002 on the basis that there was no evidence the condition occurred in or was caused by her active service.  The Veteran was informed of the decision in May 2002, but did not file a notice of disagreement within one year from the date of notification.  Moreover, no evidence was received within one year of notice of the May 2002 rating decision.  Thus, the Board finds that the May 2002 rating decision became final.  See 38 U.S.C.A. § 7105(c).  

The evidence of record at the time of the May 2002 rating decision consisted of STRs that included a June 1986 medical prescreening form wherein the Veteran denied painful or "trick" joints for loss of movement in any joints, as well as impaired use of feet.  An undated May screening note of acute medical care noted her complaints of foot numbness but on physical examination she denied numbness but feels pressing sensation from her knee to her foot; the diagnosis was mild Achilles tendonitis.  A June 1991 report of medical history noted her complaint of foot trouble and painful joints.  

Postservice records include a June 1996 examination report that noted the Veteran's complaint of foot achiness, especially after standing for a long period; the diagnosis was a history of bilateral foot pain syndrome with no objective clinical findings.  June 1996 bilateral foot x-rays were negative for any abnormality.  A December 1996 VA treatment record noted her complaint of bilateral foot pain in the back of her heels; the diagnosis was bilateral tendonitis of the Achilles tendon.  An August 2000 VA treatment record noted her complaint of left ankle pain for one day; the diagnosis was left tendonitis.  In her May 2001 claim for service connection for bilateral foot pain with muscle spasms, she reported her feet and ankles gave her pain during service due to constant road marches and running every day.  

Evidence associated with the claims file since the May 2002 rating decision includes a September 2002 VA treatment record noting the Veteran's complaints of cramping in her feet and toes, worst at night; no pain was noted with palpation of the medial arch.  The diagnosis was bilateral cramping of the feet.  An August 2008 National Guard treatment record noted her complaint of bilateral foot pain for 9 months.  In her September 2008 notice of disagreement, the Veteran reported pain in her feet with muscle spasms began during basic training.  A July 2010 VA examination report noted her complaint of cramping and pain in her feet allegedly beginning during service.  On physical examination, there was no abnormality of the feet (other than swelling, addressed below).  The diagnosis was bilateral foot cramping and muscle spasms.  In December 2011, she submitted a copy of a January 1996 lecture by Cpt. Joyce Riley (who did not serve in Saudi Arabia by admission), alleging, in part, the Gulf War was part of a cover-up to infect U.S. military and the U.S. and world population.  

As noted previously, in May 2002, the RO denied the claim for bilateral foot pain with muscle spasms on the basis that there was no evidence such occurred in or was caused by her active service.  The evidence of added to the record contains her complaints of cramping and pain in her feet, and similar statements by the Veteran as to service incurrence.  There is still no nexus evidence suggesting the Veteran has a bilateral foot disorder characterized by pain with muscle spasms which is related to her service.  The Veteran has not provided new and material evidence as to the missing element found to be previously lacking (nexus evidence).  

To the extent that the evidence of record received since the prior final rating decision could be deemed new, it does not, when considered by itself or with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, none of the evidence shows that the Veteran has a bilateral foot disorder characterized by pain with muscle spasms that may be related to her active service.  

With respect to the Veteran's own statements, to the effect that she has experienced bilateral foot pain with muscle spasms that is related to her active service, such evidence is cumulative and redundant of her earlier statements made prior to the May 2002 rating decision and accordingly, is not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

In short, the additional evidence does not serve to suggest that the Veteran has bilateral foot pain with muscle spasms that is causally related to her active service.  Thus, on this record, new and material evidence has not been submitted to reopen the previously denied claim of service connection for bilateral foot pain with muscle spasms.  38 C.F.R. § 3.156(a).  

Seborrheic Keratosis

Here, the Veteran seeks to reopen a claim for service connection for seborrheic keratosis, originally denied by a rating decision in January 1998.  The Veteran perfected an appeal as to this issue (then characterized as a skin rash).  However, in November 1998 correspondence, she withdrew her appeal (stating "it is respectfully requested the appropriate agency of the VA kindly take the necessary action and discontinue my current appeal.").  In the same correspondence, she filed a claim for a skin condition on a direct basis.  The claim was again denied in a July 1999 rating decision.  She initiated an appeal but did not perfect an appeal as to the matter.  Subsequently, the claim was again denied in 2002 on the basis that such condition (recharacterized as seborrheic keratosis) is not shown in her STRs (i.e., there was no evidence relating her seborrheic keratosis to her service).  The Veteran was informed of the decision in May 2002, but did not file a notice of disagreement within one year from the date of notification.  Moreover, no evidence was received within one year of notice of the May 2002 rating decision.  Thus, the Board finds that the May 2002 rating decision became final.  See 38 U.S.C.A. § 7105(c).  

The evidence of record at the time of the May 2002 rating decision consisted of STRs that included a June 1986 medical prescreening form wherein the Veteran denied any medical problems of any kind.  A May 1990 screening note of acute medical care noted her complaint of contact dermatitis.  She reported sudden onset of itching.  It was noted she has a long history of allergy; there was no problem on examination.  A June 1991 chronological record of medical care report noted her complaint that she suffers from a rash, skin infection, or sores.  A June 1991 report of medical history noted her denial of any skin diseases.  

Postservice records include a September 1993 VA treatment record that noted the Veteran's complaint of a rash on her arm and neck; dermatitis was diagnosed.  On June 1996 VA examination, she complained of rashes on her neck and sometimes on her eyelids.  On physical examination, spotty pigmented macules with slightly roughened surfaces and suggestive of mild acne vulgaris, with no pustules.  The diagnosis was mild facial acne vulgaris.  On November 1997 VA examination, she provided a history of lumps in the groin, armpits, and vaginal area for the past year, also reporting the lumps get bigger and smaller on their own, usually occurring once a month, lasting for one or two weeks, and resolving by itself without treatment.  On physical examination, macular, spotty, dark, black pigmentation under the surface of the cheeks with a roughened surface suggestive of acne vulgaris, without acute flare-ups at the time of the examination.  There were no lumps in the groin or the axillary area.  The diagnosis was lumps in the groin and axillary area were quiescent at the time of the examination.  A January 1999 VA treatment record noted her complaint of breaking out on the face; on physical examination there was evidence of an old rash.  A March 1999 VA treatment record noted her complaint of "blisters" over the dorsum/dome, better at the time of the visit.  An April 1999 VA treatment record noted her rash was better with medication.  In June 1999 correspondence, the Veteran reported that her skin condition started during active duty in 1987.  An October 1999 VA treatment record noted her rashes were better.  An April 2000 VA treatment record noted there was a mole in her left armpit, and corns bilaterally on the fifth toes.  A July 2000 VA treatment record noted her complaint of irritated bumps on her chin, and of a new mole in the left axilla.  On physical examination, pseudofolliculitis barbae was found and diagnosed.  A separate July 2000 VA treatment record noted that skin biopsy of the left axilla revealed seborrheic keratosis.  A January 2001 private treatment record found on physical examination there were no worrisome lesions of the skin.  In March 2001 correspondence, the Veteran reported that her skin rashes were due to allergic reactions to many types of grasses and pollens.  She further alleged that she suffered this during active service because all the physical training took place in the grass.  

Evidence associated with the claims file since the May 2002 rating decision includes an April 2002 VA treatment record that noted small, scattered dark papules under the chin; the diagnosis was facial dermatitis.  On July 2010 VA examination, physical examination revealed no skin abnormality.  In December 2011, she submitted a copy of a January 1996 lecture by Cpt. Joyce Riley (who did not serve in Saudi Arabia by admission), alleging, in part, the Gulf War was part of a cover-up to infect U.S. military and the U.S. and world population.  

As noted previously, in May 2002, the RO denied the claim for seborrheic keratosis on the basis that there was no evidence of such in her STRs (i.e., there was no evidence relating her seborrheic keratosis to her service).  The "new" evidence of record contains findings of facial dermatitis, and of no skin abnormality, and similar statements by the Veteran as to service incurrence.  There is still no medical nexus evidence suggesting the seborrheic keratosis is related to her service.  The Veteran has not provided new and material evidence as to the missing element found to be previously lacking (nexus evidence).  

To the extent that the evidence of record received since the prior final rating decision could be deemed new, it does not, when considered by itself or with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, none of the evidence shows that the Veteran has seborrheic keratosis that may be related to her active service.  

With respect to the Veteran's own statements, to the effect that she has experienced a skin condition that is related to her active service, such evidence is cumulative and redundant of her earlier statements made prior to the May 2002 rating decision and accordingly, is not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

In short, the additional evidence does not serve to suggest that the Veteran has seborrheic keratosis that is causally related to her active service.  Thus, on this record, new and material evidence has not been submitted to reopen the previously denied claim of service connection for seborrheic keratosis.  38 C.F.R. § 3.156(a).  


Allergies

Here, the Veteran seeks to reopen a claim for service connection for allergies, originally denied by a rating decision in January 1998.  The Veteran perfected an appeal as to this issue.  However, in November 1998 correspondence, she withdrew her appeal (stating "it is respectfully requested the appropriate agency of the VA kindly take the necessary action and discontinue my current appeal.").  In the same correspondence, she filed a claim for allergies on a direct basis.  The claim was again denied in a July 1999 rating decision.  She initiated an appeal but did not perfect an appeal as to the matter.  Subsequently, the claim was again denied in 2002 on the basis that such condition is considered a congenital or developmental defect and there is no evidence of aggravation beyond natural progression.  The Veteran was informed of the decision in May 2002, but did not file a notice of disagreement within one year from the date of notification.  Moreover, no evidence was received within one year of notice of the May 2002 rating decision.  Thus, the Board finds that the May 2002 rating decision became final.  See 38 U.S.C.A. § 7105(c).  

The evidence of record at the time of the May 2002 rating decision consisted of STRs that included a June 1986 medical prescreening form wherein the Veteran denied allergies, asthma, or respiratory problems or any medical problems of any kind.  A February 1987 report noted her complaint of nasal congestion, cough, and purulent discharge; the diagnosis was acute upper respiratory infection with bronchitis.  An April 1987 report noted her complaint of yellow and green sputum and discharge for one day; the diagnosis was acute sinusitis.  A separate April 1987 report noted her complaint of allergies for three days.  It was noted she had a life-long history of seasonal allergies, worse in the spring and summer, with recent exacerbation secondary to parade practice.  The diagnosis was allergic rhinitis.  A May 1987 report noted a life-long history of allergic rhinitis, worse in the spring and summer.  A May 1987 screening note of acute medical care noted her complaint of a one month history of a runny nose, congestion, and sneezing; the diagnosis was probable allergic rhinitis.  A June 1987 report noted the Veteran had a long history of hay fever and perennial rhinitis, and her complaint that her chest tightens when out in the grass; the diagnosis was perennial and seasonal rhinitis, probable allergies.  A May 1988 chronological record of medical care report noted her report of allergies; she denied any current or chronic medical problems.  A June 1991 chronological record of medical care report noted her denial of a cough or a sinus infection.  A June 1991 report of medical history examination noted her denial of having or ever having had sinusitis, hay fever, or asthma.  She did report pain or pressure in her chest.  

Postservice records include a January 1995 VA treatment report that noted the Veteran's complaint of nasal congestion, sore throat, and a cough; the diagnosis was an upper respiratory infection.  A March 1995 VA treatment report noted her complaint of nasal congestion.  On June 1996 VA examination, she complained of allergies to all types of grasses, and that she usually has a sinus problem when she has a headache.  On physical examination, the oral mucosa was moist and pink and no mucosal lesions were noted.  The diagnosis was mild allergic rhinitis.  March 1997 VA treatment records noted her complaints of nasal congestion and a runny nose; an upper respiratory infection was diagnosed.  On November 1997 VA examination, she denied any allergies.  On physical examination, nasal examination revealed evidence of discharge, especially on the right side more so than the left side.  Air entry through the right nostril is markedly decreased compared to the left side.  The sinuses were tender.  A January 1999 VA treatment record noted her complaint of chronic allergies.  A March 1999 VA treatment record noted the Veteran's complaint of intermittent nasal obstruction for eight years.  An April 1999 VA treatment record noted the Veteran's sinuses were better with treatment.  A June 1999 VA treatment record noted her complaint of a sore throat and ear ache, as well of a cough, productive of yellow, green, and brown discharge.  On physical examination, there was no sinus tenderness.  In June 1999 correspondence, the Veteran reported that her sinus problems started during her active service in 1987 that has worsened over the past seven years.  An October 1999 VA treatment record noted her sinuses were better.  A June 2000 VA treatment record noted her complaint of sinus problems and nasal congestion; the diagnosis was allergic rhinitis.  An August 2000 VA treatment record noted she denied any respiratory difficulty.  A January 2001 private treatment record noted the Veteran's past and current medical history includes allergic rhinitis, treated with Claritin.  In May 2001 correspondence, the Veteran reported that physical training in the grass caused her sinuses to become inflamed during active service, and her nose to always be stuffy or running.  She stated that she was constantly sniffling, coughing, and feeling as if she had a very bad cold or flu during service.  She continues to suffer the same chronic sinus problem and symptoms every day since service.  She alleged that she did not enter service with this condition.  

Evidence associated with the claims file since the May 2002 rating decision includes an April 2002 VA treatment record that noted the Veteran's complaint of nasal congestion year round, worse now with pollen.  On physical examination, there was no sinus tenderness and mild swelling in the nasal mucosa.  The diagnosis was allergic rhinitis.  Private treatment records show she received allergy injections from April 2003 to June 2004.  On July 2010 VA examination, physical examination revealed no sinus abnormality and no evidence of abnormal breath sounds.  In December 2011, she submitted a copy of a January 1996 lecture by Cpt. Joyce Riley (who did not serve in Saudi Arabia by admission), alleging, in part, the Gulf War was part of a cover-up to infect U.S. military and the U.S. and world population.  

As noted previously, in May 2002, the RO denied the claim for allergies on the basis that such condition is considered a congenital or developmental defect and there is no evidence of aggravation beyond natural progression.  The evidence added to the record contains her complaints of nasal congestion year round, a diagnosis of allergic rhinitis, evidence of receipt of allergy injections, and a VA examination that found no sinus abnormality and no evidence of abnormal breath sounds.  There is still no nexus evidence suggesting her allergies were permanently aggravated beyond natural progression or that her allergies are other than a congenital or developmental defect.  The Veteran has not provided new and material evidence as to the missing element found to be previously lacking.  

To the extent that the evidence of record received since the prior final rating decision could be deemed new, it does not, when considered by itself or with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, none of the evidence shows that the Veteran has allergies that may have been aggravated beyond natural progression by her active service or that her allergies are other than a congenital or developmental defect.  

With respect to the Veteran's own statements, to the effect that she has experienced allergies that is related to her active service, such evidence is cumulative and redundant of her earlier statements made prior to the May 2002 rating decision and accordingly, is not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

In short, the additional evidence does not serve to suggest that the Veteran has allergies that are causally related to her active service.  Thus, on this record, new and material evidence has not been submitted to reopen the previously denied claim of service connection for allergies.  38 C.F.R. § 3.156(a).  

Sleep Condition to Include Insomnia Due to Undiagnosed Illness

Here, the Veteran seeks to reopen a claim for service connection for a sleep condition, to include insomnia, denied by a rating decision in January 1998 on the basis that there was no evidence the condition occurred in or was caused by service.  The Veteran was informed of the decision in January 1998, but did not file a notice of disagreement as to this issue within one year from the date of notification.  Moreover, no relevant evidence was received within one year of notice of the January 1998 rating decision.  Thus, the Board finds that the January 1998 rating decision became final.  See 38 U.S.C.A. § 7105(c).  

The evidence of record at the time of the January 1998 rating decision included the Veteran's STRs which are negative for any complaints, findings, or diagnoses as to a sleep condition or of sleeping problems.  June 1991 Report of Medical History noted the Veteran's denial of any frequent trouble sleeping.  

Postservice records include her May 1996 claim for service connection for insomnia wherein the Veteran reported she experienced insomnia during and after her active service, specifically during her service in Saudi Arabia.  A June 1996 VA examination report noted her complaint that she began to have dreams about people trying to harm her while in Saudi Arabia.  She reported resultant trouble sleeping because of the dreams.  No sleep condition was diagnosed.  A November 1997 VA examination report noted her complaint of sleeping problems with nightmares and bad dreams for the last three years.  She also indicated she loses sleep and has frequent awakenings.  No sleep condition was diagnosed.  

Evidence associated with the claims file since the January 1998 rating decision includes a January 1999 VA treatment record that the Veteran wakes up two to three times.  An October 1999 VA treatment record noted she was sleeping better.  In her September 2008 notice of disagreement, she reported that she was treated during service for all of the conditions being appealed, including service connection for a sleep condition.  Specifically, she reported that she has had problems with insomnia since her service in Saudi Arabia.  On July 2010 VA examination, the Veteran reported she believed her sleeping problems were due to her allergy problems, and that her insomnia worsened after Saudi Arabia.  The diagnosis was insomnia.  In December 2011, she submitted a copy of a January 1996 lecture by Cpt. Joyce Riley (who did not serve in Saudi Arabia by admission), alleging, in part, the Gulf War was part of a cover-up to infect U.S. military and the U.S. and world population.  

As noted previously, in January 1998, the RO denied the claim for a sleep condition, to include insomnia, on the basis that there was no evidence the condition occurred in or was caused by service.  The evidence added to the record contains her complaints of problems sleeping and of insomnia, a diagnosis of insomnia on VA examination, her statements she has had difficulty with insomnia since her active duty service in Saudi Arabia, and her statements that she received treatment for a sleeping condition during her active service.  There is still no nexus evidence suggesting her sleep condition, to include insomnia occurred in or is otherwise related to her service.  The Veteran has not provided new and material evidence as to the missing element found to be previously lacking (i.e., a nexus).  

To the extent that the evidence of record received since the prior final rating decision could be deemed new, it does not, when considered by itself or with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, none of the evidence shows that the Veteran has a sleep condition, to include insomnia, that may be related to her active service.  

With respect to the Veteran's own statements, to the effect that her insomnia is related to her active service, such evidence is cumulative and redundant of her earlier statements made prior to the January 1998 rating decision and accordingly, is not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

In short, the additional evidence does not serve to suggest that the Veteran has allergies that are causally related to her active service.  Thus, on this record, new and material evidence has not been submitted to reopen the previously denied claim of service connection for allergies.  38 C.F.R. § 3.156(a).  

Hair Loss Due to Undiagnosed Illness

Here, the Veteran seeks to reopen a claim for service connection for hair loss, denied by a rating decision in January 1998 on the basis that there was no evidence a condition existed or that it was related to service.  The Veteran was informed of the decision in January 1998, but did not file a notice of disagreement as to this issue within one year from the date of notification.  Moreover, no relevant evidence was received within one year of notice of the January 1998 rating decision.  Thus, the Board finds that the January 1998 rating decision became final.  See 38 U.S.C.A. § 7105(c).  

The evidence of record at the time of the January 1998 rating decision included the Veteran's STRs which are negative for any complaints, findings, or diagnoses as to hair loss.  

Postservice records include a June 1996 VA examination report that noted there was no evidence of alopecia (i.e., a disease in which the hair falls out).  It was concluded that hair loss was not found.  A November 1997 VA examination report noted that there was no evidence of alopecia.  

Evidence associated with the claims file since the January 1998 rating decision includes a July 2010 VA examination report wherein the Veteran reported most of her hair fell out after returning from Saudi Arabia, and that it has gradually gotten better.  In the review of her skin systems, the examiner noted her symptoms included alopecia.  The diagnosis was alopecia.  

As noted previously, in January 1998, the RO denied the claim for hair loss on the basis that there was no evidence a condition existed or that it was related to service.  Based on the July 2010 VA examination report that diagnosed alopecia, under the low threshold guidance offered by the Court in Shade, the Board finds that new and material evidence has been received to reopen the claim (as there is evidence a condition exists).  

Swollen Feet and Legs Due to an Undiagnosed Illness

Here, the Veteran seeks to reopen a claim for service connection for swollen feet and legs, denied by a rating decision in January 1998 on the basis that there was no evidence a condition existed or that it was related to service.  The Veteran perfected an appeal as to this issue.  However, in November 1998 correspondence, she withdrew her appeal (stating "it is respectfully requested the appropriate agency of the VA kindly take the necessary action and discontinue my current appeal.").  Thus, the Board finds that the January 1998 rating decision became final.  See 38 U.S.C.A. § 7105(c).  

The evidence of record at the time of the January 1998 rating decision included the Veteran's STRs which include a September 1987 report noting her complaint of low back pain radiating into her left thigh.  A February 1988 report notes her complaint of anterior and lateral right knee pain for three days; the diagnosis was rule out strain.  An undated May screening note of acute medical care noted her complaints that both ankles were strained, and that the right ankle and foot were swollen and numb; the diagnosis was mild Achilles tendonitis.  A June 1991 chronological record of medical care noted her complaint of swelling of lymph nodes, stomach, or other body parts (unspecified).  A June 1991 report of medical history noted her complaint of swollen or painful joints, cramps in her legs, and foot trouble.  

Postservice records include a June 1996 VA examination report that noted her complaint of swelling and achiness of her feet, especially after standing for a long period of time.  She also reported she experiences achiness in the knees.  On physical examination, there were no joint or bone deformities and there was no soft tissue swelling or increased heat in the joints of the limbs.  The diagnoses included a history of bilateral foot pain syndrome with no objective clinical findings; and bilateral knee arthralgia (i.e., pain in a joint), history of, with no objective clinical findings.  June 1996 x-rays of the feet and knees were negative for any abnormality.  November 1997 VA examination found no evidence of any swelling or deformity of the bones or joints.  

Evidence associated with the claims file since the January 1998 rating decision includes a January 1999 VA treatment record that noted her complaint her feet were swelling two to three times per week in the Achilles tendon; it was noted she had a history of mild Achilles tendonitis.  An April 1999 VA treatment record that noted her complaint her feet were still swelling.  It was noted that her arches are flat and she was given arch supports.  An October 1999 VA treatment record noted that her feet swelling was better with the heel cups (presumably the arch supports provided in April 1999).   A September 2002 VA treatment record noted her complaint of swelling of the feet.  On physical examination, there was mild pitting edema of the feet and ankles.  The diagnoses included bilateral pes planus and bilateral edema of the feet.  In her September 2008 notice of disagreement, the Veteran reported that she began having swollen feet and legs during basic training and advanced individual training in 1985.  On July 2010 VA examination, it was noted that no diagnosis has been made regarding her swelling of her feet, that treatment was made with shoe inserts, with mild improvement.  On physical examination, there was bilateral swelling of the feet.  The diagnoses included bilateral foot swelling.  

As noted previously, in January 1998, the RO denied the claim for swollen feet and legs on the basis that there was no evidence a condition existed or that it was related to service.  Based on the July 2010 VA examination report that diagnosed bilateral foot swelling, and postservice evidence of a diagnosis of bilateral pes planus and of swelling, with the Veteran's contentions that such began during service, under the low threshold guidance offered by the Court in Shade, the Board finds that new and material evidence has been received to reopen the claim (as there is evidence a condition exists, or, at the very least, the symptomatology exists postservice).  


ORDER

New and material evidence has not been received to reopen the claims of entitlement to service connection for foot pain with muscle spasms, seborrheic keratosis, allergies, and for a sleep condition (to include insomnia).  To this extent, the appeal is denied.  

New and material evidence has been received to reopen the claim of service connection for hair loss and for swollen feet and legs due to undiagnosed illness.  The appeal to this extent is allowed, subject to further development as addressed herein below.  


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claims of service connection for hair loss and swollen feet and legs, to include as due to an undiagnosed illness.  

The Veteran contends in part that she experiences hair loss and swollen feet and legs due to an undiagnosed illness associated with her service in the Persian Gulf.  Compensation may be paid to any Persian Gulf War veteran suffering from a qualifying chronic disability.  A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of sings or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome (IBS); or (any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection. 38 C.F.R. § 3.317(a)(2)(i).  

With regard to the Veteran's claim of service connection for hair loss, she was diagnosed with alopecia on July 2010 VA examination.  As the disability has been assigned a known clinical diagnosis, it does not fall within the purview of the presumptive provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (for undiagnosed illnesses related to Persian Gulf service).  The Board finds that a VA examination with an etiology opinion is warranted with regard to her claim for alopecia to permit informed appellate review of this issue.  

With regard to the Veteran's claim of service connection for swollen feet and legs, the Board notes that there is a diagnosis of bilateral pes planus.  However, it is not clear if such diagnosis is the etiological cause of her symptomatology.  A VA examination to ascertain the nature (and likely etiology) of the Veteran's swollen feet and legs (and consequent musculoskeletal) condition, including any nexus between any current recurring swelling of the feet and legs and her military service, particularly her service in the Persian Gulf, is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current alopecia.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated special tests should be conducted.  

After examining the Veteran and reviewing the claims file, the examiner should offer opinions as to the following:  

(a) Please identify (by clinical diagnosis) any current hair loss disabilities.  If hair loss manifestations/pathology are shown, but do not correspond to any known clinical diagnosis, such should be noted.  

(b) As to each hair loss disability entity found, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's active duty service, including as due to an undiagnosed illness.  

(c) If no specific hair loss disability is diagnosed, please reconcile such finding with the Veteran's reports that she has used hair regrowth products for recurring hair loss complaints/symptoms and determine whether such hair loss condition is due to an undiagnosed illness associated with service in the Persian Gulf.  

The examiner must fully explain the rationale for all opinions, with references to supporting clinical data/lay statements, as deemed appropriate (and noting any inconsistencies between the factual data and allegations made).  

2. The RO should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of any disorder characterized by swelling of her feet and legs.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and all findings must be described in detail.  Based on examination of the Veteran and review of her claims file, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) any disability of either foot or leg.  

(b) As to each diagnosed disability of either foot or leg, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's active duty service.  

(c) If no specific disability of either foot or leg is diagnosed, please reconcile such finding with the fact that the Veteran reports recurring swelling of the feet and legs (and clinical records noting complaints of at least swelling of the feet) and determine whether such swelling is due to an undiagnosed illness associated with service in the Persian Gulf.  

The examiner must fully explain the rationale for all opinions, with references to supporting clinical data/lay statements, as deemed appropriate (and noting any inconsistencies between the factual data and allegations made).  

3. In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible), and that the above questions have been clearly answered and a rationale furnished for all opinions, in compliance with this Remand.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.  

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate these issues under a merits analysis.  If the benefits sought on appeal remain denied, the RO must furnish the Veteran with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


